Citation Nr: 1811266	
Decision Date: 02/22/18    Archive Date: 03/06/18

DOCKET NO.  14-24 139	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for an acquired psychiatric disorder, to include bipolar disorder, depressive disorder, and posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Anthony Flamini, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to June 1980.  

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2013 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge in May 2017.  A transcript of the hearing has been associated with the claims file.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to service connection for hearing loss, tinnitus, and an acquired psychiatric disorder.  Unfortunately, the Board finds that additional development must be undertaken before these claims can be adjudicated on the merits.  

With respect to the claim of entitlement to service connection for an acquired psychiatric disorder, a review the Veteran's VA treatment records reveals diagnoses of bipolar disorder, depressive disorder, and PTSD during the period on appeal.  The Veteran has testified that he began experiencing psychiatric symptomatology in service, to include sleep disturbance, nightmares, and flashbacks, and that he has continuously experienced such symptomatology since service.  Specifically, the Veteran alleged that he was sexually assaulted by multiple men while sentenced to the United States Disciplinary Barracks at Fort Leavenworth, Kansas, sometime between May 1977 to August 1977.  Although the Veteran testified that he did not seek treatment for the physical and/or psychiatric trauma sustained in the assault during his period of service, a review of his service treatment records confirms that he self-reported symptoms of "depression or excessive worry" on a Report of Medical History at the time of his out-processing from the United States Disciplinary Barracks in August 1977.  

If a PTSD claim is based on in-service personal assault, evidence from sources other than the Veteran's service records may corroborate the Veteran's account of the stressor incident.  Examples of such evidence include, but are not limited to: records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; pregnancy tests or tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  Evidence of behavior changes following the claimed assault is one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment; deterioration in work performance; substance abuse; episodes of depression, panic attacks, or anxiety without an identifiable cause; or unexplained economic or social behavior changes.  38 C.F.R. § 3.304(f)(5) (2017).

VA will not deny such claims without: (1) first advising veterans that evidence from sources other than a veteran's service medical records, including evidence of behavior changes, may constitute supporting evidence of the stressor; and (2) allowing him the opportunity to furnish this type of evidence or advise VA of potential sources of such evidence.  Id.  Although the Veteran was sent Veterans Claims Assistance Act (VCAA) correspondence by VA in June 2013, this correspondence did not comply with the above elements of a personal assault case.  

There are specific notice and development requirements in a PTSD claim based on personal assault.  See VA Adjudication Procedural Manual (M21-1), Part IV, ii, 1, D, 17 (Developing Claims for PTSD Based on Personal Assault) (Sept. 8, 2009), see also Patton v. West, 12 Vet. App. 272 (1999) (holding that special VA Adjudication Procedural Manual evidentiary procedures apply in PTSD personal assault cases).  As such, on remand, the RO must provide the Veteran with a PTSD personal assault stressor letter.

Additionally, with respect to the Veteran's claim of entitlement to service connection for a psychiatric disorder, the Board finds that a VA examination is warranted.  Generally, VA must provide a VA examination when there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, (3) some indication that the claimed disability may be associated with the established event, injury, or disease, and (4) insufficient competent evidence of record for VA to make a decision.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In this case, VA records confirm diagnoses of bipolar disorder, depressive disorder, and PTSD during the period on appeal.  The Veteran has testified that his psychiatric symptoms had their onset in service and that he has experienced them continuously since service, while his August 1977 Report of Medical History documented depression or excessive worry at the time of his out-processing from the United States Disciplinary Barracks.  The Board notes that the Veteran is competent to report the nature and onset of his psychiatric symptoms.  In light of the Veteran's competent assertion of ongoing psychiatric symptomatology since service, the documented report of depression or excessive worry in August 1977, and his current psychiatric diagnoses, the Board finds that a VA examination is warranted to assess the nature and etiology of the Veteran's psychiatric disorders.  See McLendon, 20 Vet. App. at 83; 38 C.F.R. § 3.159(c)(4) (2017). 

The Veteran also seeks entitlement to service connection for hearing loss and tinnitus.  Specifically, he has indicated that these disabilities had their onset in service as a result of either the head/ear trauma sustained during the in-service sexual assault and/or due to exposure to acoustic trauma from firing guns during training.  Significantly, he has testified that he experienced hearing loss and tinnitus continuously since service until the present day.  

The Veteran was provided with a VA audiological examination in June 2013, at which time he was diagnosed as having right ear sensorineural hearing loss as well as bilateral tinnitus.  However, the audiologist opined that these disabilities were not at least as likely as not caused by or a result of an event in military service.  In support of this conclusion, the audiologist explained that the Veteran's hearing test results were within normal limits bilaterally upon induction into and separation from active duty service, with no significant threshold shifts in hearing in either ear.  At the Veteran's Board videoconference hearing, his representative requested that another VA audiology examination be conducted.  Upon review, the Board finds that the June 2013 VA audiology examination report is inadequate for purposes of determining service connection with respect to bilateral hearing loss and tinnitus.  The audiologist opined that the Veteran's hearing loss was not at least as likely than not related to his active duty service because of a lack of change between his induction and separation hearing examinations.  However, the United States Court of Appeals for Veterans Claims (Court) has held that the absence of evidence of a hearing loss disability in service is not fatal to a veteran's claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  The Court has also held that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection.  See Hensley v. Brown, 5 Vet. App. 155 (1993).  While the Veteran did not complain of or demonstrate hearing loss at the time of separation, this alone is not a sufficient rationale for a negative nexus opinion.  Thus, remand is warranted in order to provide the Veteran with another VA audiology examination.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) ("Once VA undertakes the effort to provide an examination, it must provide an adequate one or, at a minimum, notify the veteran why one will not or cannot be provided.")

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran with a PTSD personal assault stressor letter.  Under 38 C.F.R. § 3.304(f)(5), the letter should include advising the Veteran that he may submit any further information as to the personal assault in service that would support a diagnosis of PTSD.  The letter should specifically include a list of examples of such evidence comprising of:  records from law enforcement authorities, rape crisis centers, mental health counseling centers, hospitals, or physicians; tests for sexually transmitted diseases; and statements from family members, roommates, fellow service members, or clergy.  The Veteran should also be encouraged to submit evidence of behavior changes following the claimed assault as one type of relevant evidence that may be found in these sources.  Examples of behavior changes that may constitute credible evidence of the stressor include, but are not limited to: a request for a transfer to another military duty assignment, deterioration in work performance, substance abuse, episodes of depression, panic attacks, or anxiety without an identifiable cause, or unexplained economic or social behavior changes.  A copy of the letter should be added to the claims file.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of any diagnosed psychiatric disability, to include all disabilities that have been diagnosed during the period on appeal (i.e., bipolar disorder, depressive disorder, and PTSD).  Following review of the claims file and examination of the Veteran, the examiner should respond to the following:

a.) The examiner should determine if the Veteran meets the diagnostic criteria for PTSD, and if so, whether it is related to any verified service stressor.  The examiner should offer an opinion as to whether the stressor is sufficient to have caused PTSD and whether it is at least as likely as not (50 percent probability or more) that the stressor actually caused the Veteran's PTSD.  If the examiner finds that the Veteran does not meet the diagnostic criteria for PTSD, then the examiner must opine as to whether the previous diagnoses of PTSD found in the record were misdiagnoses or diagnoses that have since resolved.  

b.)  As to any psychiatric diagnoses other than PTSD, to include generalized bipolar disorder and depressive disorder, the examiner should offer an opinion as to whether it is at least as likely as not (a 50 percent or greater degree of probability) that each such condition manifested during service or is causally related to service, to include events therein.  In formulating this opinion, the examiner must specifically reference the August 1977 Report of Medical History which documented depression or excessive worry, as well as the Veteran's testimony that he experienced sleep disturbance, nightmares, and flashbacks continuously from his period of service to the present.

A complete rationale for any opinion offered should be provided.

3.  Provide the Veteran with another VA audiological examination to determine the likely etiology of his hearing loss and tinnitus.  After review of the claims file, to include the service treatment records and in-service audiological examinations, VA treatment records, VA examination reports, and with consideration of the Veteran's lay testimony, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's current hearing loss and/or tinnitus is/are related to active duty, to include any in-service physical trauma and/or acoustic trauma.  The examiner should not rely solely on the absence of hearing loss or tinnitus in service as the basis for a negative opinion.

In formulating the opinion, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

4.  After all development has been completed, readjudicate the claims of entitlement to service connection on appeal.  If any benefit sought on appeal is not granted to the fullest extent, then issue the Veteran and his representative a supplemental statement of the case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




